Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/22 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of reserving a workspace for rent, that includes the booking of “skills” of renter who is renting the space.  This represents a certain method of organizing human activities according to the 2019 PEG.    

storing work pod information; 
searching for available workspace to rent; 
send work pod information, comprising the available workspace to rent on a map displaying the proximity of the workspace to the user computing device
send a work pod request for rental of the workspace owned by a renter to the renter, comprising a selected date and duration of renting; 
accepting the work pod request; and 
automatically reserve the requested workspace for the selected date and duration, in response to receiving the acceptance from the renter

wherein the work pod information further comprises if the renter has skills offered for contracting to the user; 
the skills comprising one of typing, cold calling, legal, accounting and combinations thereof, and 
booking use of the skills

The above limitations are reciting a process by which a user is able to search for available workspaces to rent, reserve the workspace, and book skills of the renter such as typing skills or legal skills or accounting skills.  This represents a fundamental economic practice and/or a sales activity of renting and securing the services of a service provider (the skills of the renter), where the item being rented is a space.  The booking of skills of a renter is a method of organizing human activities.  The claimed invention is reciting something that is a fundamental economic practice in the hospitality industry for hotels and conference rooms in hotels, etc.. Before computers people would reserve spaces for rent and people were the ones to book the skills of a renter such as a hotel in the old days of the wild west where a room and food can be obtained. The claim is found to be reciting a certain method of organizing human activities for these reasons.  The fact that the skills are recited as being typing or cold calling or legal or accounting does not take the claim out of the category of being a certain method of organizing human activities.
nd prong or at step 2B.  
The additional elements of claim 1 are:
a server having a memory 
a renter computing device coupled to the server; 
a user computing device coupled to the server, 
a booking interface for the user computing device
display of information on the user computing device (this is recited as the intended use of the sending step but has been addressed as an additional element because it merely recites the providing of the work pod information via a computer)
wherein the server is programmed to: receive and process a signal that the user computing device has accessed the system; and to receive and process a signal from the renter computing device regarding the acceptance of the rent request
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the user computing device and a renter computing device to communicate with a server to process the reservation request for a rental workspace.  The recitation to the booking interface is reciting an interface in a generic manner with no specificity to the interface itself.   All computers have an interface that allows for a user to interact with the computer and provide input.  The claimed additional elements in total do not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network such as the Internet and that is used to perform the steps that define the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using computer(s) connected via a network such as the Internet to perform the steps that define the abstract idea as was addressed above for the 2nd prong.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2-7, the applicant is reciting more than one user computing device, more than one renter computing device, the use of a mobile device for the user and/or nd prong and do not provide for significantly more at step 2B.  
For claims 8-10, the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system (photo of the workspace, location, if renter is on premises).  The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information about the rental that is being provided to the user.  The booking of the renter for claim 10 is also part of the abstract idea of the claims, with the booking interface being treated in the same manner that was set forth for claim 1, to which applicant is referred.  Nothing additional is claimed for consideration at the 2nd prong or step 2B. 
For claims 12, 13, 14, the applicant is reciting data that comprises a view time of availability, parking space availability, and number of workspaces available and recites that this is part of the interface.  This is reciting more about the abstract idea of the claims and is reciting nothing but printed matter (non-functional descriptive material).  What the booking interface is able to display as far as the claimed information is taken 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (20190122316) in view of “How does Airbnb work for Hosts and Travelers” NPL document, and further in view of “Does anyone offer additional paid services?” NPL document from AirBnB hosts forum from 2019, and further in view of Camhi et al. (20180053227).
booking interface as claimed that allows a user to interact with the system and use the system to rent a workspace (any space).  This can be interpreted as being the web browser that is disclosed as being used to present web pages to the user so that they can search for and reserve a space.  Without an interface for the user to be able to use, they cannot reserve a space through use of computers as is taught by Xu.  The sever stores information regarding the spaces for rent, which satisfies the claimed “work pod information”, see paragraph 017.  The work pod information is information that represents available spaces for rent and is satisfied by the listing information that is used in XU and that describes the spaces available for rent (photographs, attribute information about properties and rooms, amenities, location, layout, prices, lengths of stay permitted, availability, minimum age, etc.), see paragraph 017.  The receipt of a signal for accessing the system and searching for spaces is disclosed in paragraph 020.  A user is disclosed as accessing duration, Xu recognizes that length of stay is information that is associated with a rental, see paragraph 017.  Also see paragraph 027 where the “dates for the stay” is disclosed as being part of the rental request.  This is considered to satisfy what is claimed.
Not disclosed by Xu is that a request for the rental is sent to the renter that owns the workspace so that they can respond with an acceptance of the rental request that results in a reservation being made for the workspace (room, house, etc.).  
Also not disclosed is that the work pod information comprises if the renter has skills to offer for contracting to the user, and does not teach that the booking interface is used to book the skills via the interface.  Not disclosed is that the skills are one of typing, legal, cold calling, accounting, and combinations thereof.
Not disclosed is that a map is displayed that shows the proximity of the workspace (rental locations) to the user computing device.
With respect to a request for the rental is sent to the renter that owns the workspace so that they can respond with an acceptance of the rental request that results in a reservation being made for the workspace, NPL article “How does Airbnb work for Hosts and Travelers” discloses the process that Airbnb uses to provide rental guest approval is up to the host, and that when a rental request is received the owner can deal directly with the guest.  On page 4 it is disclosed that Airbnb has two options to make a reservation.  The first option is an automatic booking reservation process that allows for instant booking of a space.  Also disclosed is a second option where a host can choose to be informed of a rental request so they can decide if they want to approve the request or not.  This teaches sending a request to the renter for acceptance of the request (to approve or disapprove) and that when accepted by the renter, a reservation will be processed/generated.  What is claimed reads on a host not electing to participate in an automatic booking process and electing to receive a message informing them of a rental request so they can approve or deny the request.  This is a well-known aspect of Airbnb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Xu with the ability to allow a host (the renter) to receive a message about a rental request from a user so that the renter can decide if they want to accept or deny the rental request.  This NPL article is disclosing the well-known feature of Airbnb which is that a host can approve or deny a renter that is requesting to rent a room or a house, etc..  Providing this feature to Xu yields 
With respect to the booking of skills of the renter, The NPL article “Does anyone offer additional paid services?” NPL document from AirBnB hosts forum discloses that it was known in the art for hosts (renters) renting spaces to offer additional services/skills for booking by the guest (user renting the space).  In January of 2019 Phillippa1 asked about AirBnb hosts offering paid services to renters, such as babysitting, airport transfers, home cooked food, and maid services.  Another poster KKC responded by suggesting dog boarding as a service that can be provided by a host (the renter).  Helsi on the 3rd page of the NPL document discusses how as a host they provide airport pickup for a fee and will provide a Thai cooking class.  The NPL article is teaching to one of ordinary skill in the art that it is desirable and potentially profitable to offer your services as a host (the renter), such as offering services of babysitting or cooking or maid services or even car transportation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Xu with the further ability to allow the renters of spaces (hosts) to offer their skills for booking through the user computing device interface (booking interface as claimed) such as by offering babysitting or cooking services or maid services or transportation services, so that convenience can be provided to the guest (user renting the space) and so that the hosts (the renter renting out a space) can earn extra income.  This yields predictable results of providing extra services to the user who is renting the space, allows them to book the services, and provides additional income to the renter/host.  Providing this feature to the system of Xu is considered obvious to one of ordinary skill in the art and is 
With respect to the skills being claimed as being one of typing, legal, cold calling, accounting, and combinations thereof, this is obvious to one of ordinary skill in the art because this is just claiming a specific type of skill that can be booked.  The prior art already teaches that the skills of renters (the hosts) can be secured by booking their services.  This was disclosed as including laundry service, car service, chef services, babysitting, room cleaning, hairdressing, masseuse services, and hiking guides.  This is a teaching to one of ordinary skill in the art that services of the renters (the hosts) can be booked, and it does not involve anything more than ordinary skill in the art to books  different skills such as typing skills or accounting skills.  In other words, the prior art teaches the booking of skills of the hosts (the renters), whatever those skills maybe, and it would have been obvious to choose from the known type of skills that people possess such as typing skills or legal skills or even the disclosed cooking skills of the NPL reference.  The host who is renting the workspace might also be an expert in birds and provide a birding experience to the users renting the workspace.  Simply claiming a specific type of skill that can booked in view of a teaching that instructs one of ordinary skill in the art to books the skills of a renter (host) does not define a non-obvious invention over the applied prior art.  This is just claiming particular skills that are known from the finite number of skills that exist with human beings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the skills that can be booked to include tying or accounting or any other type of skill that a host may have that can be offered to a user renting a space.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Xu with the further ability to display the listing of properties via a map that also has the location of the user (and their computing device), so that the user can ascertain their proximity to various rental properties, as is taught by Camhi.  This is just providing Xu with the ability to show the locations of the properties on a map as is well known in the art of rental properties.  Having a user location be shown on the map (not technically claimed but is what is disclosed in the specification and is shown in figure 2A of the originally filed specification) in relation to the location of rental properties is known in the art and would yield predictable results when added to Xu, namely that a user can use the map to easily see relative proximities to rental property locations.
For claims 4, 5, 6, 7, Xu teaches that the renter device and the user device can both be a laptop or a smartphone, both of which satisfy a mobile device.  See paragraphs 012 and 013.  With respect to the claimed “mobile application” that is recited application (software) that is part of the mobile device and this satisfies what has been claimed.  
For claims 10, the applicant is reciting what the work pod information comprises.  This is directed at non-functional descriptive material that is merely descriptive of the space or property that is being listed for rent.  In other words, the work pod information that specifies if the renter is on premises is just the information that is part of the space/property listing that is being sent to the user who is searching for properties.  This language is not functional in nature because it claims information that only has meaning to the human that is reading it, and is just information that is being sent for display.  This represents non-functional descriptive material that is satisfied by any of the listing information in Xu that is being provided to the user.  The claimed booking of the renter via the interface has already been addressed and is part of claim 1 for the element reciting that the skills of the renter are booked via the booking interface.  This satisfies what has been claimed.  
For claims 12-14, the applicant is reciting information that the system is configured to display.  This is reciting printed matter or non-functional descriptive material.  Xu teaches information about a property being displayed to the user, including photographs, availability information, etc.. This satisfies what is claimed.  The system claims are not doing to be patentable based on the data that they are intended to display where the data is printed matter that is not functional in nature.  Any information 

Response to arguments
The traversal of the 101 rejection is not persuasive.  The applicant has argued on page 5 of the reply that the amendment to the claims that added the display of a map on the user computing device with a workspace in proximity to the user device provides significantly more than the alleged abstract idea.  This is not persuasive.  Applicant recites that the claimed map displays the location of workspaces in proximity to the user (note:  the user device and the location of the user are the same so this is just a location).  This is just claiming the use of a map, where all maps display the relative proximity of various locations to one another.  That is an inherent aspect to a map and what it represents and is considered to be part of the abstract idea of the claim.  All that is recited is that the work pod information is “send for display” and is not even claiming that the work pod information is displayed, the system just sends the information for display.  As for the limitation reciting the location as being for the user computing device, the location of the user computing device can be the location of the home of a user and/or where the user is located, and is still just reciting the relative locations of two different geographic positions on a map.  The mere display of a map that shows relative distances (proximities) between the locations shown on the map is not sufficient to render the claims eligible at the 2nd prong or at step 2B.  The argument is not persuasive and the rejection is being maintained under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DENNIS W RUHL/Primary Examiner, Art Unit 3687